Title: From John Adams to Oliver Wolcott, Jr., 23 August 1800
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy August 23d 1800

Inclosed is a letter from Mr. Thatcher another from Mr. Parker & a certificate of a number of respectable men recommending Mr. James Fosdick of Portland to be Surveyor in the place of Col Lunt deceased. You will please to file these with all other papers you may receive relative to the same to the same subject & consider them all together. I know not that the circumstances of the relation between Mr. Fosdick & the collector ought to be an objection though no doubt it will be a popular one
with great esteem &c.
